Citation Nr: 1032003	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-06 940	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected Reiter's syndrome with degenerative disc 
disease of the lumbar spine (low back disability).

3.  Entitlement to a compensable evaluation for hypertension from 
April 30, 2003 to March 7, 2007 and to an evaluation in excess of 
10 percent beginning March 8, 2007.

4.  Entitlement to a compensable evaluation for Reiter's syndrome 
with urethritis (urethritis) from April 30, 2003 to March 8, 
2010.

5.  Entitlement to a compensable evaluation for urethritis 
beginning March 8, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from June 1965 to 
November 1985; his military occupational specialty (MOS) was 
Missile Systems Technician. 

In April 2008, the Board of Veterans' Appeals (Board) reopened a 
claim for service connection for a bilateral hearing loss and 
remanded the reopened claim and the increased rating issues on 
appeal to the Department of Veterans Affairs (VA) Regional Office 
in Waco, Texas (RO) for additional development.  VA examinations 
were conducted in March 2010, and there has been substantial 
compliance with the April 2008 remand.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in February 
2008.  A transcript of the hearing is on file.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for a hearing loss 
and for increased ratings for low back disability, hypertension, 
and urethritis; and he has otherwise been assisted in the 
development of his claims.

2.  The Veteran's statements that he has experienced hearing loss 
due to service are competent, non-credible, non-probative 
evidence.

3.  The Veteran does not have a bilateral hearing loss that is 
causally related to service.  

4.  The evidence does not show flexion of the lumbar spine to 30 
degrees or less, favorable ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes due to the service-connected 
low back disability.    

5.  The Veteran had diastolic blood pressure readings of 100 
millimeters (mm.) or more while taking medication for control of 
hypertension beginning March 8, 2007.  The evidence does not show 
diastolic readings predominantly 100 or more or systolic readings 
predominantly 160 or more from April 30, 2003 to March 8, 2007 
and does not show diastolic reading predominantly 110 or more or 
diastolic readings of 200 or more during the appeal period.

6.  There were no significant signs or symptoms of urethritis 
prior to VA examination on March 8, 2010.

7.  The Veteran complained of a daytime voiding interval between 
one and two hours on VA examination on March 8, 2010.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
duty; nor may sensorineural hearing loss be presumed to have been 
incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.303, 3.307, 3.309 (2009).   



2.  The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5243 (2009).

3.  The criteria for the assignment of a compensable evaluation 
from April 30, 2003 to March 7, 2007 and to an evaluation in 
excess of 10 percent beginning March 8, 2007 for the service-
connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 7101 (2009).

4.  The criteria for the assignment of a compensable evaluation 
for the service-connected urethritis from April 30, 2003 to March 
7, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 7599-7512 (2009).

5.  By extending the benefit of the doubt to the Veteran, the 
criteria for the assignment of a 20 percent evaluation for the 
service-connected urethritis beginning March 8, 2010 have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a including Diagnostic Codes 7599-7512 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in May 2004, prior to adjudication, that informed him of 
the requirements needed to establish entitlement to service 
connection and entitlement to an increased evaluation.  Another 
letter was sent in April 2008.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the May 2004 letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the April 2008 letter on disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in March 2010.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues decided on appeal.  



The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims, including at his February 
2008 personal hearing.  

All general due process considerations have been complied with by 
VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analyses of the Claims

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

Service Connection Claim

The Veteran seeks service connection for a bilateral hearing 
loss.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against the claim and that 
the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2009).

The Veteran has contended, including at his February 2008 
hearing, that he has a hearing disorder that began in service.

During a September 1984 service department physical examination, 
the Veteran was assigned a "PULHES" designation of hearing 
capability of 2, indicating that the Veteran possessed some 
medical condition or physical defect that might impose some 
limitations on classification and assignments.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (Observing that the 
"PULHES" profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of fitness) 
to 4 (a medical condition or physical defect which is below the 
level of medical fitness for retention in the military service. 

A June1985 audiological report shows pure tone thresholds from 
500 to 4000 hertz in both ears that were 25 decibels or lower, 
except for a threshold of 35 decibels at 500 and 2000 hertz and 
of 30 decibels at 1000 hertz in the right ear.

It was noted on VA compensation and pension evaluation in 
February 1986 that the Veteran had a past history of hearing 
loss.  A March 1986 hearing examination by a VA audiologist 
showed results within the VA definition of normal, with bilateral 
pure tone thresholds of 25 decibels or fewer from 500 to 4000 
hertz.  The audiologist noted that the Veteran's bilateral 
hearing was normal by VA definition.

VA outpatient records for April 2005 reveal that the Veteran was 
seen by VA Audiology.  Although the report does not contain the 
actual record of audiometric testing, the Veteran was evaluated 
for a hearing aid due to complained of sensorineural hearing 
loss.

The Veteran testified at his personal hearing in February 2008 
that he has hearing loss due to exposure to acoustic trauma in 
service.

The Veteran noted on VA audiological evaluation in March 2010 
that he had exposure to acoustic trauma both in service and after 
discharge.  Audiological testing showed bilateral sensorineural 
hearing loss.  After review of the claims files and examination 
of the Veteran, the examiner concluded that hearing loss was less 
likely as not due to service because the June 1985 service 
department hearing test showed normal hearing in the left ear and 
a mild low frequency hearing loss in the right ear.  The examiner 
noted that these findings were inconsistent with hearing loss 
caused by noise exposure.  

The examiner also noted that a VA audiological evaluation in 
March "1988" showed normal hearing in both ears, which he 
interpreted as indicating that the Veteran's current hearing loss 
developed after the post-service examination.  The Board notes 
that although the examiner mistakenly perceived the date of the 
initial post-service VA examination as 1988, rather than 1986, 
this error would not affect the conclusion of the opinion that 
the Veteran's current chronic hearing loss began after discharge.

This initial evidence of a chronic hearing loss under VA criteria 
is not until April 2005, which is many years after service 
discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint after 
service can be considered along with other factors in the 
analysis of a service connection claim).  Because there is no 
evidence of a chronic hearing loss at service discharge, no 
evidence of continuity of symptomatology for a number of years 
after service discharge, and because the only nexus opinion on 
file is against the claim for service connection for a bilateral 
hearing loss, service connection for a bilateral hearing loss is 
not warranted.  

The Board has considered the Veteran's hearing testimony and the 
written statements on file in support of his service connection 
claim.  To the extent that he has alleged that he has had a 
hearing disorder since service, the Board finds that while the 
Veteran is competent to make this contention, the contention is 
not credible, as the objective evidence of record does not 
substantiate his allegation, and he is not competent to diagnose 
his own hearing loss within the meaning of VA regulation.  The 
absence of a hearing disability on VA examination in March 1986 
or evidence of a hearing loss for many years after service, as 
well as the March 2010 nexus opinion, contradict his assertion. 

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Increased Rating Claims

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

Low Back

The Veteran was originally granted service connection for a low 
back disability by rating decision in April 1986 and assigned a 
20 percent rating under Diagnostic Codes 5299-5002, effective 
November 30, 1985.  A claim for an increased rating was received 
by VA in April 2004.  An increase was denied by rating decision 
in October 2004 under Diagnostic Code 5243, and the Veteran 
timely appealed.  A July 2005 rating decision granted a temporary 
total disability rating for the Veteran's low back disability 
from January 10, 2005 to April 30, 2005.

The Veteran has contended, including at his February 2008 
hearing, that he warrants a higher evaluation because he cannot 
bend his low back, as there is fusion of L4-L5.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Arthritis due to trauma, which is established by x-ray findings, 
is to be rated as degenerative arthritis, which is rated under 
Diagnostic Code 5003.  Diagnostic Code 5003 states that 
degenerative arthritis will be rated on the basis of limitation 
of motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or more 
minor joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Codes 
5003, 5010 (2009).

A 50 percent evaluation is assigned for disability of the 
thoracolumbar spine when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or less 
or when there is favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent evaluation is assigned when forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or the 
combined range of motion of the thoracolumbar spine is greater 
than 120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2009).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2) (2009); see also 38 C.F.R. 
§ 4.71a, Plate V (2009).  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2) (2009).  Each range of 
motion measurement is rounded to the nearest five degrees.  Id. 
at Note (4) (2009).  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2) (2009).  

The notes to the revised rating formula for diseases and injuries 
to the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2009).      

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table) (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months.  
A 20 percent rating is awarded for disability with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 12 
months.  A maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 C.F.R. 
§ 4.71a (2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

Private treatment records for February 2004 reveal diagnoses of 
symptomatic spondylolisthesis of L4-L5, mechanical back pain, and 
bilateral leg pain.

When examined by VA in October 2004, the complained of low back 
pain, weakness, stiffness, fatigability, and lack of endurance.  
Range of motion of the thoracolumbar spine included flexion from 
0 to 90 degrees; the Veteran complained of low back pain from 
flexion of 90 degrees recovering to the baseline position.  
Extension was painless from 0 to 30 degrees, although the Veteran 
complained of pain recovering to the baseline position.  Both 
lateral bending and rotation were from 0 to 30 degrees 
bilaterally with no pain.  There was additional limitation and 
functional impairment mostly due to pain during flare-up and on 
daily routine activity with strenuous movement.  The diagnoses 
were chronic low back pain; degenerative disc disease L4-L5 with 
bilateral lower extremity sensory radiculopathy; and history of 
spondylolisthesis L4-L5, grade I.

Private treatment records from October 2004 to April 2005 reveal 
that the Veteran underwent L5-S1 transforaminal lumbar interbody 
fusion with pedicle instrumentation, with rapid recovery.

On VA spinal evaluation in October 2005, which included review of 
the claims file, range of motion included flexion from 0 to 90 
degrees, with pain from 15 to 90 degrees; extension from 0 to 25 
degrees, with pain beginning at 18 degrees; lateral flexion from 
0 to 25 degrees on the right and 0 to 14 degrees on the left; and 
bilateral rotation from 0 to 30 degrees.  The Veteran was able to 
complete 10/10 forward flexions but had limitations due to pain, 
weakness, and fatigue.  The diagnosis was Reiter's syndrome with 
degenerative disc disease of the lumbar spine, status post 
surgery.



According to private treatment records dated in April 2008, the 
Veteran did not have any joint pain with motion.  April 2008 x-
rays revealed that the Veteran had mild degenerative changes of 
L5-S1.  Recurrent back pain was noted in August 2009.

The impressions on an April 2009 MRI from Austin Radiological 
Association are postoperative changes at L5-S1 which appeared 
satisfactory, and congenital and degenerative factors resulting 
in moderate central stenosis at L3-L4 and L4-L5, worse since the 
prior study.

Private treatment records dated from April to August 2009 reveal 
limited range of motion of the sacroiliac joint but full motion 
of the thoracic spine.  The Veteran received lumbar injections in 
May, June, and July.

According to a June 2009 medical report from M. S. Mason, D.C., 
the Veteran had been treated since February 2009, and had shown 
continued improvement but still experienced some pain (3/10) with 
lumbar extension; muscle spasms were also reported.

When examined by VA in March 2010, which included review of the 
claims files, range of motion of the low back included 0 to 80 
degrees of flexion, 0 to 20 degrees of extension, lateral bending 
from 0 to 15 degrees on the right and from 0 to 20 degrees on the 
left, and rotation from 0 to 10 degrees on the right and from 0 
to 15 degrees on the left.  There were no incapacitating 
episodes, no objective evidence of pain on motion, and no 
additional loss on repetitive motion.  The diagnoses were 
degenerative disc disease of the thoracolumbar spine, previous 
fusion at L5-S1, disc disease more significant in the thoracic 
area, and small osteophytes throughout the lumbar and thoracic 
spine.

The medical evidence noted above does not show active flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Flexion of the low 
back was to 90 degrees on evaluation in October 2004, with 
limitation on prolonged activity or repetitive movement.  
Although the Veteran complained of pain beginning at 15 degrees 
on flexion of the thoracolumbar spine in October 2005, he was 
able to flex to 90 degrees at that time and could flex to 80 
degrees without pain when examined in March 2010.   

Additionally, there is no medical evidence of intervertebral disc 
syndrome with resulting incapacitating episodes confirmed by a 
physician that would warrant evaluation under the criteria for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  Consequently, a rating in excess of 20 percent for the 
lumbosacral spine is not warranted during the appeal period at 
issue under the current rating criteria for the spine.  See 
Francisco, supra.

The Veteran is currently receiving compensable evaluations for 
sciatica of each lower extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 Note (1) (2009).  

An increased evaluation can also be assigned for low back 
disability involving loss of motion when there is additional 
functional impairment.  As flexion of the thoracolumbar spine has 
always been greater than 60 degrees.  The functional impairment 
reported on VA evaluation in October 2004 has been taken into 
consideration in assigning the Veteran a 20 percent rating for 
his low back disorder.  Moreover, the recent examination results 
in March 2010 do not show any additional impairment on repetitive 
motion.  

Hypertension

An April 1986 rating decision granted service connection for 
hypertension and assigned a noncompensable evaluation effective 
November 30, 1985 under Diagnostic Code 7101.  A claim for 
increase for hypertension was received by VA in April 2004.  An 
April 2010 rating decision granted a 10 percent evaluation for 
hypertension effective March 8, 2007.  The Veteran continued his 
appeal.

A 10 percent evaluation is warranted for hypertensive vascular 
disease (essential arterial hypertension) where the diastolic 
pressure, the lower number in a blood pressure reading, is 
predominantly 100 or more or when systolic pressure, the higher 
number, is predominantly 160 or more; a minimum 10 percent 
evaluation is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a history 
of diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 40 
percent evaluation requires diastolic pressure predominantly 120 
or more, and a 60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more times 
on at least 3 different days.  38 C.F.R. § 4.104, Code 7101.  

The term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  Id. at Note (1).

A review of the medical evidence reveals multiple blood pressure 
readings between April 2003, which is one year prior to the claim 
for increase, and March 8, 2007, the effective date of a 10 
percent grant.  Those blood pressure readings are predominantly 
under 160 mm systolic and under 100 mm diastolic.  In fact, there 
are virtually no blood pressure readings of at least 160 systolic 
or 100 diastolic prior to February 2006.  Of the seven blood 
pressure readings provided by M. Garcia, M.D., between February 
2006 and March 2007, only two are 100 or more diastolic and only 
one is 160 or more systolic.  Consequently, a compensable rating 
prior to March 8, 2007 is not warranted.  

A rating is excess of 10 percent is not warranted for 
hypertension after March 8, 2007 because there are no systolic 
blood pressure readings of at least 200 mm or diastolic reading 
of 110 mm or more.  Blood pressure readings on VA evaluation in 
March 2010 were 130/72, 120/76, and 132/70.  The Board would also 
note that the Veteran testified at his February 2008 personal 
hearing that his hypertension is well controlled on Benicar.   

Urethritis

An April 1986 rating decision granted service connection for 
urethritis and assigned a noncompensable evaluation effective 
November 30, 1985 under Diagnostic Code 7599-7512.  A claim for 
increase for urethritis was received by VA in April 2004, which 
was denied by rating decision in October 2004.  The Veteran 
timely appealed.  

A designation of a diagnostic code that ends in "99" reflects 
that the disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with another diagnostic code 
indicates that the disability has been rated as analogous to the 
second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  

The Veteran's urinary disorder is rated as analogous to 
Diagnostic Code 7512, for chronic cystitis, including 
interstitial and all etiologies, infectious and non-infectious.  
The regulation directs that disabilities rated under this code 
should be rated as voiding dysfunctions.  Voiding dysfunctions 
are to be rated as urine leakage, urinary frequency, or 
obstructed voiding.

Evaluation under urine leakage involves ratings ranging from 20 
to 60 percent and contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an appliance 
or the wearing of absorbent materials which must be changed more 
than four times per day, a 60 percent evaluation is warranted.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed two to four times per day, a 40 
percent disability rating is warranted.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent materials 
which must be changed less than two times per day.  38 C.F.R. § 
4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between one and two hours, or awakening to void 
three to four times per night.  A 10 percent rating contemplates 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  Id.

Obstructed voiding warrants ratings ranging from noncompensable 
to 30 percent.  A 30 percent rating contemplates urinary 
retention requiring intermittent or continuous catheterization.  
A 10 percent rating contemplates marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following: (1) 
post-void residuals greater than 150 cubic centimeters (cc's); 
(2) uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every two to three months.  A noncompensable 
rating contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times per year.  
Id.

Other potentially applicable criteria is the criteria for urinary 
tract infection which allows for rating under the criteria for 
renal dysfunction if poor renal function is present.  A 30 
percent rating is warranted for recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management.  A 
10 percent rating is warranted for long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent intensive 
management.  38 C.F.R. Part 4, § 4.115a (2009).

The Veteran was provided a VA genitourinary evaluation in October 
2004.  The examiner noted that the claims file was not available.  
The diagnosis was Reiter's syndrome with history of recurrent 
urethritis, last episode two years earlier, asymptomatic now.

Private treatment records from Dr. Garcia dated from February 
2006 to July 2009 reveal that the Veteran complained in February 
2009 that he had intermittent urge incontinence to the point that 
he fashioned a "condom type apparatus" while he is working to 
prevent getting his clothes wet.  He also said that he had to get 
up from one to five times a night to urinate.  He said in April 
2009 that his urinary symptoms had greatly improved.  The Veteran 
denied nocturia when seen in June 2009, and the diagnosis was 
benign prostatic hypertrophy, currently controlled with Flomax 
and Detrol.  The Veteran said in July 2009 that he had 
discontinued Flomax.  He said that he occasionally had some 
episodes of urgency and incontinence.  

The Veteran testified in February 2008 that his urinary condition 
was controlled on Flomax.

The Veteran complained on VA genitourinary evaluation in March 
2010 of intermittent discharge and burning on urination.  He did 
not have urgency, straining to urinate, or urine retention; he 
did complain of hesitancy/difficulty starting stream and a weak 
or intermittent stream.  There was no history of urinary tract 
infections, obstructed voiding or leakage.  The Veteran said that 
his daytime voiding interval was one to two hours and he voided 
once a night.  Bladder examination was normal.  The diagnosis was 
non-specific urethritis; no symptoms or signs of pathology on 
examination.  It was noted that the Veteran's urethritis did not 
significantly affect his employment or daily activities.

Although there are two references in 2009 to occasional 
incontinence, there is no evidence that the Veteran has required 
the wearing of absorbent materials.  He reported on examination 
in March 2010 that he did not have urgency or a history of 
leakage.  Consequently, an evaluation based on urinary leakage is 
not appropriate.  Although the Veteran reported obstructive 
symptoms on VA examination in March 2010, the medical evidence 
does not show any of the marked obstructive symptomatology 
required for a compensable rating, such as urinary tract 
infections or strictures.  Consequently, the Veteran's condition 
is rated for frequency.  

A compensable evaluation is also not warranted for frequency, as 
it was reported on evaluation in October 2004 that the condition 
was asymptomatic.  Prior to VA evaluation in March 2010, there is 
only one reference to getting up more than one a night to void, 
in February 2009, but subsequent references in 2009 indicate that 
the condition had improved with only occasional problems.  
However, when evaluated by VA on March 8, 2010, the Veteran 
reported daytime voiding every one to two hours.  Although the VA 
examiner found no abnormal finding in March 2010, and noted that 
the Veteran's urethritis did not affect his employment or daily 
activities, the Board notes that the relevant schedular criteria 
is primarily based on a veteran's subjective history.

By extending the benefit of the doubt to the Veteran, as required 
by law, the Board finds that a rating of 20 percent is warranted 
beginning March 8, 2010 for urethritis based on complaints of 
daytime voiding every one to two hours.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


Conclusion

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluations in this case is not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of each of the service-connected disorders at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 4.1 
(2009).

The medical findings do not indicate that the Veteran's low back, 
hypertension, or urethritis caused "marked" interference with 
employment.  In fact, the Veteran had flexion of the low back to 
80 degrees in March 2010, his hypertension was considered under 
good control, and it was noted in March 2010 that the Veteran's 
urethritis did not affect his employment or daily activities.  
There is also no evidence of frequent periods of hospitalization 
due to any of these service-connected disorders.  Consequently, 
the Board finds that the criteria for referral for the assignment 
of an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, other than the claim for an 
increased evaluation for urethritis beginning March 8, 2010, the 
preponderance of the evidence is against each of the claims on 
appeal and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for bilateral hearing loss is denied.

An evaluation in excess of 20 percent for a low back is denied.

A compensable evaluation from April 30, 2003 to March 7, 2007 and 
to an evaluation in excess of 10 percent beginning March 8, 2007 
for hypertension is denied.

A compensable evaluation for urethritis from April 30, 2003 to 
March 7, 2007 is denied.

A 20 percent rating is granted for urethritis beginning March 8, 
2010 subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


